EXHIBIT 10.10

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

 

THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 11.4(B) OF THE
PURCHASE AGREEMENT (AS DEFINED BELOW).  TRANSFER OF ALL OR ANY PORTION OF THIS
NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH
SECTION 11.4(B) WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE
UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE
AGENT PURSUANT TO SUCH SECTION 11.4(B).

 

SECURED TERM NOTE

 

FOR VALUE RECEIVED, MICRO COMPONENT TECHNOLOGY, INC., a Minnesota corporation
(the “Company”) hereby promises to pay to VALENS OFFSHORE SPV I, LTD. (the
“Holder”) or its registered assigns or successors in interest, the sum of Two
Million Nine Hundred Seventy Five Thousand Dollars ($2,975,000.00), together
with any accrued and unpaid interest hereon, on November 30, 2008 (the “Initial
Maturity Date”), subject to extension pursuant to Section 3.13 hereof (the
Initial Maturity Date as extended hereunder, the “Maturity Date”), if not sooner
indefeasibly paid in full.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof (as amended, restated, modified and/or supplemented from time to
time, the “Purchase Agreement”) among the Company, the Holder, each other
Purchaser and LV Administrative Services, Inc., as administrative and collateral
agent for the Purchasers (the “Agent” together with the Purchasers,
collectively, the “Creditor Parties”).

 

The aggregate Principal Amount of this Secured Term Note, together with the
Principal Amount (as defined in the applicable Note) of each other Note (as
defined in the Purchase Agreement) that is deposited in the Restricted Account
(as defined in the Restricted Account Agreement referred to in the Purchase
Agreement) on the date of the issuance of this Secured Term Note is
$2,303,500.00.

 

The following terms shall apply to this Secured Term Note (this “Note”):

 

1

--------------------------------------------------------------------------------


 

CONTRACT RATE AND AMORTIZATION

 


CONTRACT RATE.  SUBJECT TO SECTIONS 2.2 AND 3.9, INTEREST PAYABLE ON THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (THE “PRINCIPAL AMOUNT”) SHALL ACCRUE
AT A RATE PER ANNUM EQUAL TWELVE PERCENT (12%) (THE “CONTRACT RATE”).  INTEREST
SHALL BE (I) CALCULATED ON THE BASIS OF A 360 DAY YEAR, AND (II) PAYABLE
MONTHLY, IN ARREARS, COMMENCING ON SEPTEMBER 1, 2008, ON THE FIRST BUSINESS DAY
OF EACH CONSECUTIVE CALENDAR MONTH THEREAFTER THROUGH AND INCLUDING THE MATURITY
DATE, AND ON THE MATURITY DATE, WHETHER BY ACCELERATION OR OTHERWISE.


 


CONTRACT RATE PAYMENTS.  THE CONTRACT RATE SHALL BE CALCULATED ON THE LAST
BUSINESS DAY OF EACH CALENDAR MONTH HEREAFTER (OTHER THAN FOR INCREASES OR
DECREASES IN THE PRIME RATE WHICH SHALL BE CALCULATED AND BECOME EFFECTIVE IN
ACCORDANCE WITH THE TERMS OF SECTION 1.1) UNTIL THE MATURITY DATE AND SHALL BE
SUBJECT TO ADJUSTMENT AS SET FORTH HEREIN.


 


PRINCIPAL PAYMENTS.  THE OUTSTANDING PRINCIPAL AMOUNT TOGETHER WITH ANY ACCRUED
AND UNPAID INTEREST AND ANY AND ALL OTHER UNPAID AMOUNTS WHICH ARE THEN OWING BY
THE COMPANY TO THE HOLDER UNDER THIS NOTE, THE PURCHASE AGREEMENT AND/OR ANY
OTHER RELATED AGREEMENT SHALL BE DUE AND PAYABLE ON THE MATURITY DATE.


 


OPTIONAL REDEMPTION.  THE COMPANY MAY PREPAY THIS NOTE AT ANY TIME, IN WHOLE OR
IN PART, WITHOUT PENALTY OR PREMIUM.  IF WITHIN SIX (6) MONTHS OF THE DATE OF
ISSUE OF THIS NOTE, THE COMPANY PREPAYS IN FULL THE PRINCIPAL AMOUNT OUTSTANDING
AT SUCH TIME TOGETHER WITH ACCRUED BUT UNPAID INTEREST THEREON AND ANY AND ALL
OTHER SUMS DUE, ACCRUED OR PAYABLE TO THE HOLDER ARISING UNDER THIS NOTE, THE
PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT (COLLECTIVELY, THE “REDEMPTION
AMOUNT”), UPON RECEIPT IN FULL OF THE REDEMPTION AMOUNT IN GOOD FUNDS, THE
HOLDER WILL REBATE TO COMPANY FIFTY PERCENT (50%) OF ANY FEES IT RECEIVED FROM
THE COMPANY ON THE DATE OF ISSUE OF THIS NOTE.  THE COMPANY SHALL DELIVER TO THE
HOLDER A WRITTEN NOTICE OF REDEMPTION (THE “NOTICE OF REDEMPTION”) SPECIFYING
THE DATE FOR SUCH OPTIONAL REDEMPTION (THE “REDEMPTION PAYMENT DATE”), WHICH
DATE SHALL BE WITHIN TEN (10) BUSINESS DAYS OF THE DATE OF THE NOTICE OF
REDEMPTION (THE “REDEMPTION PERIOD”).  ON THE REDEMPTION PAYMENT DATE, THE
REDEMPTION AMOUNT MUST BE PAID IN GOOD FUNDS TO THE HOLDER.  IN THE EVENT THE
COMPANY FAILS TO PAY THE REDEMPTION AMOUNT ON THE REDEMPTION PAYMENT DATE AS SET
FORTH HEREIN, THEN SUCH REDEMPTION NOTICE WILL BE NULL AND VOID.  IF ANY NOTES
ISSUED PURSUANT TO THE PURCHASE AGREEMENT, IN ADDITION TO THIS NOTE, ARE
OUTSTANDING (COLLECTIVELY, THE “OUTSTANDING NOTES”) AND THE COMPANY PURSUANT TO
THIS SECTION 1.4 ELECTS TO MAKE AN OPTIONAL REDEMPTION, THEN THE COMPANY SHALL
TAKE THE SAME ACTION WITH RESPECT TO ALL OUTSTANDING NOTES AND MAKE SUCH
PAYMENTS TO ALL HOLDERS OF OUTSTANDING NOTES ON A PRO RATA BASIS BASED UPON THE
REDEMPTION AMOUNT OF EACH OUTSTANDING NOTE.


 


EVENTS OF DEFAULT


 


EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS SET FORTH IN
THIS SECTION 2.1 SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF DEFAULT”)
HEREUNDER:


 

Failure to Pay.  The Company fails to pay when due any installment of principal,
interest or other fees hereon in accordance herewith, or the Company fails to
pay any of the other

 

2

--------------------------------------------------------------------------------


 

Obligations (under and as defined in the Master Security Agreement) when due,
and, in any such case, such failure shall continue for a period of three
(3) days following the date upon which any such payment was due;

 

Breach of Covenant.  The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof.

 

Breach of Representations and Warranties.  Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Purchase Agreement or any other Related Agreement shall at any time be
false or misleading in any material respect on the date as of which made or
deemed made.

 

Default Under Other Agreements.  The occurrence of any default (or similar term)
in the observance or performance of any other agreement or condition relating to
any indebtedness or contingent obligation of the Company or any of its
Subsidiaries (including, without limitation, the Subordinated Debt (as defined
below)) beyond the period of grace (if any), the effect of which default is to
cause, or permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable;

 

Material Adverse Effect.  Any change or the occurrence of any event which could
reasonably be expected to have a Material Adverse Effect;

 

Bankruptcy.  The Company or any of its Subsidiaries shall (i) apply for, consent
to or suffer to exist the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of
creditors, (iii) commence a voluntary case under the federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;

 


JUDGMENTS.  ATTACHMENTS OR LEVIES IN EXCESS OF $50,000 IN THE AGGREGATE ARE MADE
UPON THE COMPANY OR ANY OF ITS SUBSIDIARY’S ASSETS OR A JUDGMENT IS RENDERED
AGAINST THE COMPANY’S PROPERTY INVOLVING A LIABILITY OF MORE THAN $50,000 WHICH
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED WITHIN THIRTY (30)
DAYS FROM THE ENTRY THEREOF;


 


INSOLVENCY.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL ADMIT IN WRITING ITS
INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE
OPERATIONS OF ITS PRESENT BUSINESS;


 


CHANGE OF CONTROL.  A CHANGE OF CONTROL (AS DEFINED BELOW) SHALL OCCUR WITH
RESPECT TO THE COMPANY, UNLESS HOLDER SHALL HAVE EXPRESSLY CONSENTED TO SUCH
CHANGE OF CONTROL IN WRITING.  A “CHANGE OF CONTROL” SHALL MEAN ANY EVENT OR
CIRCUMSTANCE AS A RESULT OF WHICH (I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE
DEFINED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, AS IN EFFECT ON THE
DATE HEREOF), OTHER THAN THE HOLDER, IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF 35% OR MORE ON A FULLY DILUTED BASIS OF THE THEN OUTSTANDING
VOTING EQUITY INTEREST OF THE COMPANY (OTHER THAN A “PERSON” OR “GROUP” THAT
BENEFICIALLY

 

3

--------------------------------------------------------------------------------


 


OWNS 35% OR MORE OF SUCH OUTSTANDING VOTING EQUITY INTERESTS OF THE COMPANY ON
THE DATE HEREOF), (II) THE BOARD OF DIRECTORS OF THE COMPANY SHALL CEASE TO
CONSIST OF A MAJORITY OF THE COMPANY’S BOARD OF DIRECTORS ON THE DATE HEREOF (OR
DIRECTORS APPOINTED BY A MAJORITY OF THE BOARD OF DIRECTORS IN EFFECT
IMMEDIATELY PRIOR TO SUCH APPOINTMENT) OR (III) THE COMPANY OR ANY OF ITS
SUBSIDIARIES MERGES OR CONSOLIDATES WITH, OR SELLS ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS TO, ANY OTHER PERSON OR ENTITY;


 


INDICTMENT; PROCEEDINGS.  THE INDICTMENT OR THREATENED INDICTMENT OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED
COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR REMEDIES SOUGHT OR
AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


THE PURCHASE AGREEMENT AND RELATED AGREEMENTS.  (I) AN EVENT OF DEFAULT SHALL
OCCUR UNDER AND AS DEFINED IN THE PURCHASE AGREEMENT OR ANY OTHER RELATED
AGREEMENT, (II) THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL BREACH ANY TERM OR
PROVISION OF THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT IN ANY
MATERIAL RESPECT AND SUCH BREACH, IF CAPABLE OF CURE, CONTINUES UNREMEDIED FOR A
PERIOD OF FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF, (III) THE COMPANY OR
ANY OF ITS SUBSIDIARIES ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY OF, OR
ITS LIABILITY UNDER, THE PURCHASE AGREEMENT OR ANY RELATED AGREEMENT, (IV) ANY
PROCEEDING SHALL BE BROUGHT TO CHALLENGE THE VALIDITY, BINDING EFFECT OF THE
PURCHASE AGREEMENT OR ANY RELATED AGREEMENT OR (V) THE PURCHASE AGREEMENT OR ANY
RELATED AGREEMENT CEASES TO BE A VALID, BINDING AND ENFORCEABLE OBLIGATION OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES (TO THE EXTENT SUCH PERSONS OR ENTITIES
ARE A PARTY THERETO);


 


STOP TRADE.  AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET TRADING SUSPENSION OF
THE COMMON STOCK SHALL BE IN EFFECT FOR FIVE (5) CONSECUTIVE DAYS OR FIVE
(5) DAYS DURING A PERIOD OF TEN (10) CONSECUTIVE DAYS, EXCLUDING IN ALL CASES A
SUSPENSION OF ALL TRADING ON A PRINCIPAL MARKET, PROVIDED THAT THE COMPANY SHALL
NOT HAVE BEEN ABLE TO CURE SUCH TRADING SUSPENSION WITHIN THIRTY (30) DAYS OF
THE NOTICE THEREOF OR LIST THE COMMON STOCK ON ANOTHER PRINCIPAL MARKET WITHIN
SIXTY (60) DAYS OF SUCH NOTICE; OR


 


FAILURE TO DELIVER REPLACEMENT NOTE.  THE COMPANY IS REQUIRED TO ISSUE A
REPLACEMENT NOTE TO THE HOLDER AND THE COMPANY SHALL FAIL TO DELIVER SUCH
REPLACEMENT NOTE WITHIN SEVEN (7) BUSINESS DAYS; OR


 


DEFAULT INTEREST.  FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE COMPANY SHALL PAY ADDITIONAL INTEREST ON THE OUTSTANDING
PRINCIPAL BALANCE OF THIS NOTE IN AN AMOUNT EQUAL TO TWO PERCENT (2%) PER MONTH,
AND ALL OUTSTANDING OBLIGATIONS UNDER THIS NOTE, THE PURCHASE AGREEMENT AND EACH
OTHER RELATED AGREEMENT, INCLUDING UNPAID INTEREST, SHALL CONTINUE TO ACCRUE
INTEREST AT SUCH ADDITIONAL INTEREST RATE FROM THE DATE OF SUCH EVENT OF DEFAULT
UNTIL THE DATE SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


 


DEFAULT PAYMENT.  FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE AGENT MAY DEMAND REPAYMENT IN FULL OF ALL OBLIGATIONS AND
LIABILITIES OWING BY THE COMPANY TO THE HOLDER UNDER THIS NOTE, THE PURCHASE
AGREEMENT AND/OR ANY OTHER RELATED AGREEMENT AND/OR MAY ELECT, IN ADDITION TO
ALL RIGHTS AND REMEDIES OF THE AGENT UNDER THE PURCHASE AGREEMENT AND THE OTHER
RELATED AGREEMENTS AND ALL OBLIGATIONS AND LIABILITIES OF THE COMPANY UNDER THE
PURCHASE AGREEMENT AND THE OTHER RELATED AGREEMENTS, TO REQUIRE THE COMPANY TO

 

4

--------------------------------------------------------------------------------


 


MAKE A DEFAULT PAYMENT (“DEFAULT PAYMENT”).  THE DEFAULT PAYMENT SHALL BE ONE
HUNDRED THIRTY PERCENT (130%) OF THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE,
PLUS ACCRUED BUT UNPAID INTEREST, ALL OTHER FEES THEN REMAINING UNPAID, AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.  THE DEFAULT PAYMENT SHALL BE APPLIED FIRST TO
ANY FEES DUE AND PAYABLE TO THE HOLDER PURSUANT TO THIS NOTE, THE PURCHASE
AGREEMENT, AND/OR OTHER RELATED AGREEMENTS, THEN TO ACCRUED AND UNPAID INTEREST
DUE ON THIS NOTE AND THEN TO THE OUTSTANDING PRINCIPAL BALANCE ON THIS NOTE. 
THE DEFAULT PAYMENT SHALL BE DUE AND PAYABLE IMMEDIATELY ON THE DATE THAT THE
AGENT HAS DEMANDED PAYMENT OF THE DEFAULT PAYMENT PURSUANT TO THIS SECTION 2.3.

 


MISCELLANEOUS


 


CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE CUMULATIVE.


 


FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART OF THE HOLDER
HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER,
RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING HEREUNDER ARE
CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.


 


NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN SHALL BE GIVEN IN
WRITING IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT.


 


AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCES THERETO, AS USED
THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY EXECUTED,
OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR SUPPLEMENTED, AND ANY
SUCCESSOR INSTRUMENT AS SUCH SUCCESSOR INSTRUMENT MAY BE AMENDED OR
SUPPLEMENTED.


 


ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON THE COMPANY AND ITS SUCCESSORS
AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS SUCCESSORS AND
ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER IN ACCORDANCE WITH THE REQUIREMENTS
OF THE PURCHASE AGREEMENT.  THE COMPANY MAY NOT ASSIGN ANY OF ITS OBLIGATIONS
UNDER THIS NOTE WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, ANY SUCH
PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT BEING NULL AND VOID.


 


COST OF COLLECTION.  IN CASE OF THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THIS
NOTE, THE COMPANY SHALL PAY THE HOLDER THE HOLDER’S REASONABLE COSTS OF
COLLECTION, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS;
PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING

 

5

--------------------------------------------------------------------------------


 


IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER AND/OR ANY OTHER
CREDITOR PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY
AGREEMENT), TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY
AGREEMENT) OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE HOLDER AND/OR ANY OTHER CREDITOR PARTY. 
THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET
FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER
AND/OR ANY OTHER CREDITOR PARTY, ON THE ONE HAND, AND THE COMPANY, ON THE OTHER
HAND, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER RELATED
AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 


SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH
PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS NOTE.


 


MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO ESTABLISH OR
REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN EXCESS OF THE
MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE OF INTEREST
REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED
BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM RATE SHALL BE CREDITED
AGAINST AMOUNTS OWED BY THE COMPANY TO THE HOLDER AND THUS REFUNDED TO THE
COMPANY.

 

6

--------------------------------------------------------------------------------



 


SECURITY INTEREST.  THE AGENT, FOR THE RATABLE BENEFIT OF THE CREDITOR PARTIES,
HAS BEEN GRANTED A SECURITY INTEREST IN CERTAIN ASSETS OF THE COMPANY AS MORE
FULLY DESCRIBED IN THE MASTER SECURITY AGREEMENT AND THE OTHER RELATED
AGREEMENTS.


 


CONSTRUCTION; COUNTERPARTS.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.  THIS NOTE MAY BE EXECUTED BY THE PARTIES HERETO IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  ANY SIGNATURE
DELIVERED BY A PARTY BY FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE DEEMED TO
BE AN ORIGINAL SIGNATURE HERETO.


 


REGISTERED OBLIGATION.  THIS NOTE SHALL BE REGISTERED (AND SUCH REGISTRATION
SHALL THEREAFTER BE MAINTAINED) AS SET FORTH IN SECTION 11.4(B) OF THE PURCHASE
AGREEMENT.  NOTWITHSTANDING ANY DOCUMENT, INSTRUMENT OR AGREEMENT RELATING TO
THIS NOTE TO THE CONTRARY, TRANSFER OF THIS NOTE (OR THE RIGHT TO ANY PAYMENTS
OF PRINCIPAL OR STATED INTEREST THEREUNDER) MAY ONLY BE EFFECTED BY
(I) SURRENDER OF THIS NOTE AND EITHER THE REISSUANCE BY THE COMPANY OF THIS NOTE
TO THE NEW HOLDER OR THE ISSUANCE BY THE COMPANY OF A NEW INSTRUMENT TO THE NEW
HOLDER OR (II) REGISTRATION OF SUCH HOLDER AS AN ASSIGNEE IN ACCORDANCE WITH
SECTION 11.4(B) OF THE PURCHASE AGREEMENT.


 


EXTENSION OF MATURITY DATE.  ON THE INITIAL MATURITY DATE, THE MATURITY DATE
SHALL BE EXTENDED TO JULY 31, 2010 UPON THE DETERMINATION BY THE HOLDER, IN ITS
SOLE DISCRETION, THAT THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:  (A) NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (B) THE SHAREHOLDERS OF THE
COMPANY HAVE APPROVED AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON
STOCK OF THE COMPANY SUFFICIENT TO ISSUE 146,143,792 ADDITIONAL SHARES OF COMMON
STOCK, (C) THE COMPANY HAS DULY AUTHORIZED AND ISSUED TO THE PURCHASERS COMMON
STOCK PURCHASE WARRANTS EXERCISABLE INTO AN AGGREGATE OF 146,143,792 SHARES OF
THE COMPANY’S COMMON STOCK, PAR VALUE $0.01, WITH AN EXERCISE PRICE OF $0.01 PER
SHARE, IN THE FORMS ATTACHED HERETO AS EXHIBIT A (COLLECTIVELY, THE “ADDITIONAL
WARRANTS”) AND (D) THE COMPANY HAS RESERVED FOR ISSUANCE FOR THE BENEFIT OF THE
HOLDERS OF THE ADDITIONAL WARRANTS THE SHARES OF COMMON STOCK ISSUABLE ON THE
EXERCISE OF THE ADDITIONAL WARRANTS.

 

[Balance of page intentionally left blank; signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be signed
in its name effective as of this 31st day of July, 2008.

 

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Chief Executive Officer

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO
THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

 

Right to Purchase up to [124,222,223.20] Shares of Common Stock of

 

MICRO COMPONENT TECHNOLOGY, INC.

 

(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No.                      

Issue Date:                 , 2008

 

MICRO COMPONENT TECHNOLOGY, INC., a corporation organized under the laws of the
State of Minnesota (the “Company”), hereby certifies that, for value received,
VALENS OFFSHORE SPV I, LTD., or assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company (as defined herein) from
and after the Issue Date of this Warrant and at any time or from time to time
before 5:00 p.m., New York time, through the close of business November 30, 2018
(the “Expiration Date”), up to [124,222,223.20] fully paid and non-assessable
shares of Common Stock (as hereinafter defined), $0.01 par value per share, at
the applicable Exercise Price per share (as defined below).  The number and
character of such shares of Common Stock and the applicable Exercise Price per
share are subject to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

1.             Common Stock” means (i) the Company’s Common Stock, par value
$0.01 per share; and (ii) any other securities into which or for which any of
the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

 

2.             “Company” means Micro Component Technology, Inc. and any person
or entity which shall succeed, or assume the obligations of, Micro Component
Technology, Inc. hereunder.

 

A-1

--------------------------------------------------------------------------------


 

3.             “Exercise Price” means a price of $0.01 per share.

 

4.             “Other Securities” means any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the Holder at any time shall be entitled to receive, or shall have
received, on the exercise of this Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

 

5.             “Purchase Agreement” means the Securities Purchase Agreement
dated as of the date hereof among the Company, the Holder, the other Purchasers
(as defined therein) from time to time party thereto and LV Administrative
Services, Inc., as administrative and collateral agent for the Purchasers (as
defined therein), as amended, modified, restated and/or supplemented from time
to time.

 


1.             EXERCISE OF WARRANT.


 


NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM AND AFTER THE DATE HEREOF THROUGH
AND INCLUDING THE EXPIRATION DATE, THE HOLDER SHALL BE ENTITLED TO RECEIVE, UPON
EXERCISE OF THIS WARRANT IN WHOLE OR IN PART, BY DELIVERY OF AN ORIGINAL OR FAX
COPY OF AN EXERCISE NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE
“EXERCISE NOTICE”), SHARES OF COMMON STOCK OF THE COMPANY, SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 4.


 


FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE “FAIR MARKET VALUE” OF A SHARE OF
COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”) SHALL MEAN:


 

If the Company’s Common Stock is traded on a national securities exchange then
the closing or last sale price, respectively, reported for the last business day
immediately preceding the Determination Date.

 

If the Company’s Common Stock is not traded on a national securities exchange
but is traded on the OTC Bulletin Board, then the mean of the average of the
closing bid and asked prices reported for the last business day immediately
preceding the Determination Date.

 

Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen from a
panel of persons qualified by education and training to pass on the matter to be
decided.

 

If the Determination Date is the date of a liquidation, dissolution or winding
up, or any event deemed to be a liquidation, dissolution or winding up pursuant
to the Company’s charter, then all amounts to be payable per share to holders of
the Common Stock pursuant to the charter in the event of such liquidation,
dissolution or winding up, plus all other amounts to be payable per share in
respect of the Common Stock in liquidation under the charter, assuming for the
purposes of this clause (d) that all of the shares of Common Stock then issuable
upon exercise of this Warrant are outstanding at the Determination Date.

 


COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT THE TIME OF THE EXERCISE OF THIS
WARRANT, UPON THE REQUEST OF THE HOLDER ACKNOWLEDGE IN WRITING ITS CONTINUING
OBLIGATION TO AFFORD TO THE

 

A-2

--------------------------------------------------------------------------------



 


HOLDER ANY RIGHTS TO WHICH THE HOLDER SHALL CONTINUE TO BE ENTITLED AFTER SUCH
EXERCISE IN ACCORDANCE WITH THE PROVISIONS OF THIS WARRANT.  IF THE HOLDER SHALL
FAIL TO MAKE ANY SUCH REQUEST, SUCH FAILURE SHALL NOT AFFECT THE CONTINUING
OBLIGATION OF THE COMPANY TO AFFORD TO THE HOLDER ANY SUCH RIGHTS.


 


TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT THAT A BANK OR TRUST COMPANY SHALL
HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDER PURSUANT TO SUBSECTION 3.2, SUCH
BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS AND DUTIES OF A WARRANT AGENT
(AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN ITS OWN NAME FOR THE ACCOUNT OF
THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE ENTITLED THERETO, ALL AMOUNTS
OTHERWISE PAYABLE TO THE COMPANY OR SUCH SUCCESSOR, AS THE CASE MAY BE, ON
EXERCISE OF THIS WARRANT PURSUANT TO THIS SECTION 1.


 


PROCEDURE FOR EXERCISE.


 


DELIVERY OF STOCK CERTIFICATES, ETC., ON EXERCISE.  THE COMPANY AGREES THAT THE
SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE DEEMED
TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF
BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN SURRENDERED AND
PAYMENT MADE FOR SUCH SHARES IN ACCORDANCE HEREWITH.  AS SOON AS PRACTICABLE
AFTER THE EXERCISE OF THIS WARRANT IN FULL OR IN PART, AND IN ANY EVENT WITHIN
THREE (3) BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS EXPENSE (INCLUDING THE
PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE TO BE ISSUED IN THE NAME
OF AND DELIVERED TO THE HOLDER, OR AS THE HOLDER (UPON PAYMENT BY THE HOLDER OF
ANY APPLICABLE TRANSFER TAXES) MAY DIRECT IN COMPLIANCE WITH APPLICABLE
SECURITIES LAWS, A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF DULY AND
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) TO WHICH THE HOLDER SHALL BE ENTITLED ON SUCH EXERCISE, PLUS, IN
LIEU OF ANY FRACTIONAL SHARE TO WHICH THE HOLDER WOULD OTHERWISE BE ENTITLED,
CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE THEN FAIR MARKET VALUE OF ONE FULL
SHARE, TOGETHER WITH ANY OTHER STOCK OR OTHER SECURITIES AND PROPERTY (INCLUDING
CASH, WHERE APPLICABLE) TO WHICH THE HOLDER IS ENTITLED UPON SUCH EXERCISE
PURSUANT TO SECTION 1 OR OTHERWISE.


 


EXERCISE.


 


PAYMENT MAY BE MADE EITHER (I) IN CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS OR BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY
EQUAL TO THE APPLICABLE AGGREGATE EXERCISE PRICE, (II) BY DELIVERY OF THIS
WARRANT, OR SHARES OF COMMON STOCK AND/OR COMMON STOCK RECEIVABLE UPON EXERCISE
OF THIS WARRANT IN ACCORDANCE WITH THE FORMULA SET FORTH IN SUBSECTION
(B) BELOW, OR (III) BY A COMBINATION OF ANY OF THE FOREGOING METHODS, FOR THE
NUMBER OF SHARES OF COMMON STOCK SPECIFIED IN SUCH EXERCISE NOTICE (AS SUCH
EXERCISE NUMBER SHALL BE ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER
OF SHARES OF COMMON STOCK ISSUABLE TO THE HOLDER PER THE TERMS OF THIS WARRANT)
AND THE HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY
AUTHORIZED, VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK
(OR OTHER SECURITIES) DETERMINED AS PROVIDED HEREIN.


 


NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE CONTRARY, IF THE FAIR MARKET VALUE
OF ONE SHARE OF COMMON STOCK IS GREATER THAN THE EXERCISE PRICE (AT THE DATE OF
CALCULATION AS SET FORTH BELOW), IN LIEU OF EXERCISING THIS WARRANT FOR CASH,
THE HOLDER MAY ELECT TO RECEIVE SHARES EQUAL TO THE VALUE (AS DETERMINED BELOW)
OF THIS WARRANT (OR THE PORTION THEREOF BEING EXERCISED) BY SURRENDER OF THIS
WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY TOGETHER WITH THE PROPERLY
ENDORSED EXERCISE NOTICE IN WHICH EVENT THE COMPANY SHALL

 

A-3

--------------------------------------------------------------------------------


 


ISSUE TO THE HOLDER A NUMBER OF SHARES OF COMMON STOCK COMPUTED USING THE
FOLLOWING FORMULA:

 

X=

Y(A-B)

 

 

A

 

 

 

 

Where X =

the number of shares of Common Stock to be issued to the Holder

 

 

Y =

the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation)

 

 

A =

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

B =

the Exercise Price per share (as adjusted to the date of such calculation)

 

Notwithstanding anything to the contrary set forth in Section 2.2(a) above, to
the extent that a registration statement registering all the shares of Common
Stock of the Company issuable upon exercise of this Warrant has been declared
effective by the Securities and Exchange Commission and remains effective as of
the date of the proposed exercise set forth in an Exercise Notice, the Holder
shall upon such proposed exercise, make payment to the Company of each
respective Exercise Price set forth in such Exercise Notice in cash by wire
transfer of immediately available funds or by certified or official bank check
only.

 


EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.


 


REORGANIZATION, CONSOLIDATION, MERGER, ETC.  IF THERE OCCURS ANY CAPITAL
REORGANIZATION OR ANY RECLASSIFICATION OF THE COMMON STOCK OF THE COMPANY, THE
CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO ANOTHER PERSON (OTHER THAN A
MERGER OR CONSOLIDATION OF THE COMPANY IN WHICH THE COMPANY IS THE CONTINUING
ENTITY AND WHICH DOES NOT RESULT IN ANY REORGANIZATION OR RECLASSIFICATION OF
ITS OUTSTANDING COMMON STOCK) OR THE SALE OR CONVEYANCE OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY TO ANOTHER PERSON, THEN, AS A CONDITION
PRECEDENT TO ANY SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER,
SALE OR CONVEYANCE, THE HOLDER WILL BE ENTITLED TO RECEIVE UPON SURRENDER OF
THIS WARRANT TO THE COMPANY (X) TO THE EXTENT THERE ARE CASH PROCEEDS RESULTING
FROM THE CONSUMMATION OF SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION,
MERGER, SALE OR CONVEYANCE, IN EXCHANGE FOR SUCH WARRANT, CASH IN AN AMOUNT
EQUAL TO THE CASH PROCEEDS THAT WOULD HAVE BEEN PAYABLE TO THE HOLDER HAD THE
HOLDER EXERCISED SUCH WARRANT IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OR CONVEYANCE,
LESS THE AGGREGATE EXERCISE PRICE PAYABLE UPON EXERCISE OF THIS WARRANT, AND
(Y) TO THE EXTENT THAT THE HOLDER WOULD BE ENTITLED TO RECEIVE COMMON STOCK (OR
OTHER SECURITIES) (IN ADDITION TO OR IN LIEU OF CASH IN CONNECTION WITH ANY SUCH
REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OR CONVEYANCE),
THE SAME KIND AND AMOUNTS OF SECURITIES OR OTHER ASSETS, OR BOTH, THAT ARE
ISSUABLE OR DISTRIBUTABLE TO THE HOLDERS OF OUTSTANDING COMMON STOCK (OR OTHER
SECURITIES) OF THE COMPANY WITH RESPECT TO THEIR COMMON STOCK (OR OTHER
SECURITIES) UPON SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER,
SALE OR CONVEYANCE, AS WOULD HAVE BEEN DELIVERABLE TO THE HOLDER HAD THE HOLDER
EXERCISED SUCH WARRANT IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
REORGANIZATION, RECLASSIFICATION,

 

A-4

--------------------------------------------------------------------------------



 


CONSOLIDATION, MERGER, SALE OR CONVEYANCE LESS AN AMOUNT OF SUCH SECURITIES
HAVING A VALUE EQUAL TO THE AGGREGATE EXERCISE PRICE PAYABLE UPON EXERCISE OF
THIS WARRANT.


 


DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION OF THE COMPANY FOLLOWING THE
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS, THE COMPANY,
CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO HOLDERS OF ITS COMMON STOCK, SHALL
AT ITS EXPENSE DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER THE STOCK AND
OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY
THE HOLDER PURSUANT TO SECTION 3.1, OR, IF THE HOLDER SHALL SO INSTRUCT THE
COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED BY THE HOLDER AND HAVING ITS
PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE HOLDER (THE “TRUSTEE”).


 


CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION, MERGER OR
TRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN THIS
SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE TERMS
HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH PERSON SHALL HAVE
EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED IN SECTION 4.  IN THE
EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND EFFECT AFTER THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3, THEN THE COMPANY’S
SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY THE
HOLDER WILL BE DELIVERED TO THE HOLDER OR THE TRUSTEE AS CONTEMPLATED BY
SECTION 3.2.


 


EXTRAORDINARY EVENTS REGARDING COMMON STOCK.  IN THE EVENT THAT THE COMPANY
SHALL (A) ISSUE ADDITIONAL SHARES OF THE COMMON STOCK AS A DIVIDEND OR OTHER
DISTRIBUTION ON OUTSTANDING COMMON STOCK OR ANY PREFERRED STOCK ISSUED BY THE
COMPANY, (B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK OR (C) COMBINE ITS
OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF THE
COMMON STOCK, THEN, IN EACH SUCH EVENT, THE NUMBER OF SHARES OF COMMON STOCK
THAT THE HOLDER SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN
SECTION 1, BE ENTITLED TO RECEIVE SHALL BE ADJUSTED TO A NUMBER DETERMINED BY
MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR
THE PROVISIONS OF THIS SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF
WHICH (A) THE NUMERATOR IS THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMMON
STOCK IMMEDIATELY AFTER SUCH EVENT, AND (B) THE DENOMINATOR IS THE NUMBER OF
ISSUED AND OUTSTANDING SHARES OF COMMON STOCK IMMEDIATELY PRIOR TO SUCH EVENT.


 


CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT OR READJUSTMENT
IN THE SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON THE EXERCISE OF
THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL
OFFICER OR OTHER APPROPRIATE DESIGNEE TO COMPUTE SUCH ADJUSTMENT OR READJUSTMENT
IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A CERTIFICATE SETTING
FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL THE FACTS UPON WHICH
SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING A STATEMENT OF (A) THE
CONSIDERATION RECEIVED OR RECEIVABLE BY THE COMPANY FOR ANY ADDITIONAL SHARES OF
COMMON STOCK (OR OTHER SECURITIES) ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED
OR SOLD, (B) THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER SECURITIES)
OUTSTANDING OR DEEMED TO BE OUTSTANDING, AND (C) THE EXERCISE PRICE AND THE
NUMBER OF SHARES OF COMMON STOCK TO BE RECEIVED UPON EXERCISE OF THIS WARRANT,
IN

 

A-5

--------------------------------------------------------------------------------



 


EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OR READJUSTMENT AND AS ADJUSTED OR
READJUSTED AS PROVIDED IN THIS WARRANT.  THE COMPANY WILL FORTHWITH MAIL A COPY
OF EACH SUCH CERTIFICATE TO THE HOLDER AND ANY WARRANT AGENT OF THE COMPANY
(APPOINTED PURSUANT TO SECTION 11 HEREOF).


 


RESERVATION OF STOCK, ETC., ISSUABLE ON EXERCISE OF WARRANT.  THE COMPANY WILL
AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND DELIVERY ON THE
EXERCISE OF THIS WARRANT, SHARES OF COMMON STOCK (OR OTHER SECURITIES) FROM TIME
TO TIME ISSUABLE ON THE EXERCISE OF THIS WARRANT.


 


ASSIGNMENT; EXCHANGE OF WARRANT.  SUBJECT TO COMPLIANCE WITH APPLICABLE
SECURITIES LAWS, THIS WARRANT, AND THE RIGHTS EVIDENCED HEREBY, MAY BE
TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A “TRANSFEROR”) IN WHOLE OR IN
PART.  ON THE SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S
ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR
ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES LAWS, WHICH SHALL
INCLUDE, WITHOUT LIMITATION, A LEGAL OPINION FROM THE TRANSFEROR’S COUNSEL (AT
THE COMPANY’S EXPENSE) THAT PROVIDES THAT SUCH TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT ITS
EXPENSE (BUT WITH PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES)
WILL ISSUE AND DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW
WARRANT OF LIKE TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE
TRANSFEREE(S) SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT FORM (EACH A
“TRANSFEREE”), CALLING IN THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE
NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON THE FACE OR FACES OF THIS WARRANT
SO SURRENDERED BY THE TRANSFEROR.


 


REPLACEMENT OF WARRANT.  ON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT AND, IN
THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF THIS WARRANT, ON DELIVERY OF
AN INDEMNITY AGREEMENT OR SECURITY REASONABLY SATISFACTORY IN FORM AND AMOUNT TO
THE COMPANY OR, IN THE CASE OF ANY SUCH MUTILATION, ON SURRENDER AND
CANCELLATION OF THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL EXECUTE AND
DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


 


INTENTIONALLY OMITTED.


 


MAXIMUM EXERCISE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT
SHALL THE HOLDER BE ENTITLED TO EXERCISE ANY PORTION OF THIS WARRANT IN EXCESS
OF THAT PORTION OF THIS WARRANT UPON EXERCISE OF WHICH THE SUM OF (1) THE NUMBER
OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS AFFILIATES
(OTHER THAN SHARES OF COMMON STOCK WHICH MAY BE DEEMED BENEFICIALLY OWNED
THROUGH THE OWNERSHIP OF THE UNEXERCISED PORTION OF THIS WARRANT OR THE
UNEXERCISED OR UNCONVERTED PORTION OF ANY OTHER SECURITY OF THE HOLDER SUBJECT
TO A LIMITATION ON CONVERSION ANALOGOUS TO THE LIMITATIONS CONTAINED HEREIN) AND
(2) THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF THE
PORTION OF THIS WARRANT WITH RESPECT TO WHICH THE DETERMINATION OF THIS PROVISO
IS BEING MADE, WOULD RESULT IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS
AFFILIATES OF ANY AMOUNT GREATER THAN 9.99% OF THE THEN OUTSTANDING SHARES OF
COMMON STOCK (WHETHER OR NOT, AT THE TIME OF SUCH EXERCISE, THE HOLDER AND ITS
AFFILIATES BENEFICIALLY OWN MORE THAN 9.99% OF THE THEN OUTSTANDING SHARES OF
COMMON STOCK). AS USED HEREIN, THE TERM “AFFILIATE” MEANS ANY PERSON OR ENTITY
THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH A PERSON OR ENTITY, AS SUCH TERMS
ARE USED

 

A-6

--------------------------------------------------------------------------------



 


IN AND CONSTRUED UNDER RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  
FOR PURPOSES OF THE SECOND PRECEDING SENTENCE, BENEFICIAL OWNERSHIP SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND REGULATIONS 13D-G THEREUNDER, EXCEPT AS OTHERWISE PROVIDED
IN CLAUSE (1) OF SUCH SENTENCE.  FOR ANY REASON AT ANY TIME, UPON WRITTEN OR
ORAL REQUEST OF THE HOLDER, THE COMPANY SHALL WITHIN ONE (1) BUSINESS DAY
CONFIRM ORALLY AND IN WRITING TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AS OF ANY GIVEN DATE.  THE LIMITATIONS SET FORTH HEREIN (X) SHALL
AUTOMATICALLY BECOME NULL AND VOID FOLLOWING NOTICE TO THE COMPANY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (AS DEFINED IN THE
NOTE REFERRED TO IN THE PURCHASE AGREEMENT) AND (Y) MAY BE WAIVED BY THE HOLDER
UPON PROVISION OF NO LESS THAN SIXTY-ONE (61) DAYS PRIOR WRITTEN NOTICE TO THE
COMPANY; PROVIDED, HOWEVER, THAT, SUCH WRITTEN NOTICE OF WAIVER SHALL ONLY BE
EFFECTIVE IF DELIVERED AT A TIME WHEN NO INDEBTEDNESS (INCLUDING, WITHOUT
LIMITATION, PRINCIPAL, INTEREST, FEES AND CHARGES) OF THE COMPANY OF WHICH THE
HOLDER OR ANY OF ITS AFFILIATES WAS, AT ANY TIME, THE OWNER, DIRECTLY OR
INDIRECTLY IS OUTSTANDING.


 


WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN NOTICE TO THE HOLDER OF THIS
WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK (OR OTHER
SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1, EXCHANGING
THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT PURSUANT TO
SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH ISSUANCE, EXCHANGE
OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH OFFICE BY SUCH AGENT.


 


TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS WARRANT IS TRANSFERRED ON THE BOOKS
OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED HOLDER HEREOF AS THE
ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY.


 


RIGHTS OF SHAREHOLDERS.  NO HOLDER SHALL BE ENTITLED TO VOTE OR RECEIVE
DIVIDENDS OR BE DEEMED THE HOLDER OF THE SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES OF THE COMPANY WHICH MAY AT ANY TIME BE ISSUABLE UPON EXERCISE OF
THIS WARRANT FOR ANY PURPOSE (THE “WARRANT SHARES”), NOR SHALL ANYTHING
CONTAINED HEREIN BE CONSTRUED TO CONFER UPON THE HOLDER, AS SUCH, ANY OF THE
RIGHTS OF A SHAREHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE FOR THE ELECTION OF
DIRECTORS OR UPON ANY MATTER SUBMITTED TO SHAREHOLDERS AT ANY MEETING THEREOF,
OR TO GIVE OR WITHHOLD CONSENT TO ANY CORPORATE ACTION (WHETHER UPON THE
RECAPITALIZATION, ISSUANCE OF SHARES, RECLASSIFICATION OF SHARES, CHANGE OF
NOMINAL VALUE, CONSOLIDATION, MERGER, CONVEYANCE OR OTHERWISE) OR TO RECEIVE
NOTICE OF MEETINGS, OR TO RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS OR OTHERWISE,
IN EACH CASE, UNTIL THE EARLIER TO OCCUR OF (X) THE DATE OF ACTUAL DELIVERY TO
HOLDER (OR ITS DESIGNEE) OF THE WARRANT SHARES ISSUABLE UPON THE EXERCISE HEREOF
OR (Y) THE THIRD BUSINESS DAY FOLLOWING THE DATE SUCH WARRANT SHARES FIRST
BECOME DELIVERABLE TO HOLDER, AS PROVIDED HEREIN.


 


NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE COMPANY TO THE
HOLDER SHALL BE MAILED BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN FURNISHED TO THE COMPANY IN WRITING BY
THE HOLDER FROM TIME TO TIME.


 


MISCELLANEOUS.  THIS WARRANT AND ANY TERM HEREOF MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION IS
SOUGHT. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF

 

A-7

--------------------------------------------------------------------------------



 


LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER
MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW
YORK.  THE INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF OF THE COMPANY AGREE TO
SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS
REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS
WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW,
THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS WARRANT.  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF REFERENCE
ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS HEREOF.  THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO WAY AFFECT
THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.  THE COMPANY
ACKNOWLEDGES THAT LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF THIS WARRANT
AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE
INTERPRETATION OF THIS WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER PARTY.


 


WARRANT CANCELLATION. IF ALL OBLIGATIONS AND LIABILITIES OWING BY THE COMPANY TO
THE HOLDER UNDER THE NOTE, THE PURCHASE AGREEMENT AND/OR ANY OTHER RELATED
AGREEMENT HAVE BEEN REPAID IN FULL ON OR BEFORE (A) SIX (6) MONTHS FROM THE DATE
HEREOF, THE HOLDER SHALL SURRENDER THIS WARRANT FOR CANCELLATION AND SHALL ISSUE
A NEW WARRANT TO HOLDER IN THE FACE AMOUNT OF THIS WARRANT LESS FIFTY PERCENT
(50%) OF THE SHARES OTHERWISE ISSUABLE UNDER THIS WARRANT, OR (B) TWELVE (12)
MONTHS FROM THE DATE HEREOF, THE HOLDER SHALL SURRENDER THIS WARRANT FOR
CANCELLATION AND SHALL ISSUE A NEW WARRANT TO HOLDER IN THE FACE AMOUNT OF THIS
WARRANT LESS TWENTY-FIVE PERCENT (25%) OF THE SHARES OTHERWISE ISSUABLE UNDER
THIS WARRANT.


 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

A-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

WITNESS:

 

MICRO COMPONENT TECHNOLOGY,
INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO

COMMON STOCK PURCHASE WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBSCRIPTION

 

(To Be Signed Only On Exercise Of Warrant)

 

To:

Micro Component Technology, Inc.

 

2340 West County Road C,

 

St. Paul, Minnesota 55113-2528

 

 

 

Attention:        Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.        ) (the “Warrant”), hereby irrevocably elects to purchase (check
applicable box):

 

                 

                 shares of the common stock covered by the Warrant; or

 

 

                 

the maximum number of shares of common stock covered by the Warrant pursuant to
the cashless exercise procedure set forth in Section 2 of the Warrant.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in the Warrant, which is
$                      .  Such payment takes the form of (check applicable box
or boxes):

 

                 

$                 in lawful money of the United States; and/or

 

 

                 

the cancellation of such portion of the Warrant as is exercisable for a total of
               shares of Common Stock (using a Fair Market Value of
$               per share for purposes of this calculation); and/or

 

 

                 

the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2 of the Warrant, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2
of the Warrant.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
                                                                                            
whose address is
                                                                                                                                                      .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the Warrant shall be
made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

 

(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Micro Component Technology, Inc. into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Micro Component
Technology, Inc. with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

Address:

 

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

 

 

(Name)

 

 

ACCEPTED AND AGREED:
[TRANSFEREE]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------